                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

UNITED STATES OF AMERICA

       Plaintiff,
v.                                                  CASE NO: 6:18-cr-176-Orl-37TBS

FRANCISCO SIACA MELENDEZ

       Defendant.


                                             ORDER

       This case comes before the Court without a hearing on Defendant Francisco Siaca

Melendez’s Motion to Reconsider the Request to Modify Conditions of Release Re

Authorization to Travel Out of the Country to Italy from October 15-25, 2018 (Doc. 20).

       Defendant has been indicted on three counts of possession of a firearm by a

convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Doc. 1). I previously

restricted his travel to the Middle District of Florida (Doc. 8). Defendant desires to travel to

Italy on a prepaid “belated honeymoon.” He represents that the fees he has paid for this

trip are not refundable (Doc. 18, ¶ 5; Doc. 20, ¶ 4). The government opposes the motion;

Pretrial Services does not oppose the motion (Id., ¶ 5).

       In my absence, United States Magistrate Judge Karla R. Spaulding denied

Defendant’s original request to travel to Italy, noting that the case is set for trial beginning

November 5, 2018 (Doc. 19). Now, Defendant represents that this case will likely be

resolved by open plea in advance of the trial (Doc. 20, ¶ 4). He also represents that

allowing him to travel to Italy will not create a danger to the community or increase the

likelihood that he will fail to appear as required in this Court (Id., at 3).
      Defendant’s motion does not persuade the Court that Judge Spaulding obviously

misapprehended Defendant’s position, the facts, or the applicable law. It appears that she

was aware of all of the relevant facts necessary to make an informed decision and there

has been no showing of clear error or manifest injustice. Additionally, the Court agrees

completely with Judge Spaulding’s decision. For these reasons, the motion for

reconsideration is DENIED.

      DONE and ORDERED in Orlando, Florida on October 11, 2018.




Copies furnished to:

      Counsel of Record
      United States Pretrial Services Office
      Francisco Siaca Melendez




                                           -2-
